DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 03/22/2022. Claims 1-8, 10-15 were pending. Claims 1-3, 5-8, 10 were amended. Claims 11-2 were withdrawn-currently amended. Claims 13-15 were withdrawn. Claim 9 was cancelled.
Response to Arguments
3.	Regarding to previous ground under 35 U.S.C 112(b), the applicant’s amendment filed on 03/22/2022 along with the remark were sufficient to overcome the examiner’s ground of rejection under 35 U.S.C 112(b).
	Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) of claim 1, the applicants stated “Applicants have amended claim 1 to incorporate the subject matter of original claim 7, which was not rejected by the Office as being anticipated by McBee. In particular, claim 1 now recites “wherein an amount of the hydrofluoroalkylene oxide contained in the dry etching gas is 1 to 60 vol%.” Thus, McBee does not anticipate amended claim 1.”  The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(1) as being anticipated by McBee.
	Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) of claim 1-2 as being anticipated by Farmer, the applicants stated “As stated above, claim 1 has been amended to recite “wherein an amount of the hydrofluoroalkylene oxide contained in the dry etching gas is 1 to 60 vol%”. Claim 2 has been amended to recite “[a] dry etching agent comprising: a hydrofluoroalkylene oxide represented by the following chemical formula: CF3—-CxHyFzO, where x = 2 or 3; y= 1, 2, 3, 4 or 5; and z= 2x - 1 - y, and having an oxygen-containing three-membered ring; an inert gas; and an additive gas.” And claim 3 has been amended to recite “[a] dry etching agent comprising: at least one kind of hydrofluoroalkylene oxide selected from the group consisting of 1,3,3,3-tetrafluoropropylene oxide, 2,3,3,3-tetrafluoropropylene oxide, 1,1,3,3,3- pentafluoropropylene oxide and 1,2,3,3,3-pentafluoropropylene oxide; an inert gas; and an additive gas.” As described below, Farmer does not teach or suggest the elements of claims 1-3,
Farmer relates to a continuous carbonylation of an epoxide or lactone feedstock (See Farmer at [0002]). The Office Action (at page 5) asserts “Farmer discloses a composition comprises hydrofluoroalkylene oxide represented by chemical name 3,3,3-trifluoro-1,2- epoxypropane (paragraph 0243).”
The Office Action (at page 6) acknowledges that Farmer does not explicitly disclose 3,3,3-trifluoro-1,2-epoxypropane acting as a dry etching agent, as now recited in claims 2 and
3. Farmer also does not disclose “[a] dry etching agent comprising: at least one kind of hydrofluoroalkylene oxide selected from the group consisting of 1,3,3,3-tetrafluoropropylene oxide, 2,3,3,3-tetrafluoropropylene oxide, 1,1,3,3,3-pentafluoropropylene oxide and 1,2,3,3,3-pentafluoropropylene oxide; an inert gas; and an additive gas” as now recited in claim 3. Further, Farmer does not disclose or suggest that “an amount of the hydrofluoroalkylene oxide contained in the dry etching gas is 1 to 60 vol%” as now recited in claim 1.
Thus, Farmer in view of “3,3,3 Trifluoro-1,2, epxoypropane” does not anticipate claims 1-3. Claims 4-6 are patentably distinguishable at least by virtue of its dependence on claim 3.”
	Applicants respectfully request reconsideration and withdrawal of the above rejection.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(1) as being anticipated by Farmer.  However, upon further consideration, new grounds of rejection under 35 U.S.C 103 were set forth as discussed above.  Specifically, Regarding to claims 1-2, Farmer discloses a composition comprises hydrofluoroalkylene oxide represent by chemical name 3,3,3 Trifluoro 1,2 epoxypropane (paragraph 0243) and inert gas (paragraph 0253) and an addictive gas (paragraph 0249-0253). 
It is well known in the art that 3,3,3 Trifluoro 1,2 epoxypropane has the formula C3H3F3O which can be written as CF3C2H3O, which has an oxygen-containing three ring member  (See evidence via https://www.sigmaaldrich.com/US/en/product/aldrich/667005 

    PNG
    media_image1.png
    165
    172
    media_image1.png
    Greyscale

It is noted that 3,3,3 Trifluoro 1,2 epoxypropane has the formula CF3C2H3O  and having an oxygen-containing three-member ring which satisfied applicant’s formula CF3-CxHyFzO, where x = 2, y = 3 and z = 2x-1-y = 2(2)-1-3 = 0.
Regarding to claim 1-2, Farmer does not explicitly disclose that 3,3,3 Trifluoro 1,2 epoxypropane  is a dry etching agent.  As discussing above, “etching” is an intended use of the composition.  According to the MPEP 2111.02. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” (emphasis added).  Thus, the intended use of “etching” in claims 1 as recited in the preamble is not considered a limitation and is of no significance to claim construction.
Regarding to claims 1-2, Farmer fails to disclose the amount of hydrofluoroalkylene oxide is 1 to 60 vol%.  However, Farmer clearly teaches to use hydrofluoroalkylene oxide (3,3,3 Trifluoro-1,2 epxoypropane or CF3C2H3O) in a mixture with other ingredients.  Therefore, the amount of hydrofluoroalkylene oxide must be less than 100%.  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal volume percent for hydrofluoroalkylene oxide because it has been held that determination of workable range is not considered inventive.
The applicant’s amendment with respect to claim 3 along with the remark were sufficient to overcome the examiner’s previous ground of rejection. Claim 3 is allowed as discussed below. Claims 4-8, 10 are allowed because they directly or indirectly depend on allowed claim 3.
Claim Interpretation
4.	Claims 1-8, 10 are drawn to a composition.  A composition claim drawn to what the composition is (i.e. ingredients of the composition), NOT what the composition does.  In the preamble of claims 1-8, 10, the applicants recited “A dry etching agent” or “The dry etching agent” (emphasis added).  It is noted that “etching” is the intended use of the composition.  According to the MPEP 2111.02. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” (emphasis added).  Thus, the intended use of “etching” in claims 1-8, 10 as recited in the preamble is not considered a limitation and is of no significance to claim construction.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over by McBee et al. (“1,3,3,3-Tetrafluoropropylene Oxide”,  Journal of American Chemical Society, August 20, 1953; pages 4091-4092, Vol 75, No. 16 via https://pubs.acs.org/doi/10.1021/ja01112a517 ) Note: The McBee reference appears in the IDS filed on 06/26/2019).
Regarding to claim 1, McBee discloses a chemical agent/composition comprises 1,3,3,3-Tetrafluoropropylene Oxide which has the formula CF3-C2H2FO and having an oxygen-containing three membered ring

    PNG
    media_image2.png
    43
    141
    media_image2.png
    Greyscale

Where x = 2, y = 2 and z = 2x-1-y = 4-1-2 = 1 which read on applicant’s limitation 
CF3-CxHyFzO, where x = 2, y = 2 and z = 2x-1-y.
Regarding to claim 1, McBee does not explicitly disclose that 1,3,3,3-Tetrafluoropropylene Oxide is a dry etching agent.  As discussing above, “etching” is an intended use of the composition.  According to the MPEP 2111.02. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” (emphasis added).  Thus, the intended use of “etching” in claims 1 as recited in the preamble is not considered a limitation and is of no significance to claim construction.
Regarding to claim 1, McBee fails to disclose the amount of hydrofluoroalkylene oxide is 1 to 60 vol%.  However, McBee clearly teaches to use hydrofluoroalkylene oxide (i.e. 1,3,3,3-Tetrafluoropropylene oxide) in a mixture with other ingredients.  Therefore, the amount of hydrofluoroalkylene oxide must be less than 100% and greater than 0%.  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal volume percent for hydrofluoroalkylene oxide because it has been held that determination of workable range is not considered inventive.

7.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2018/0030015 A1) along with evidence reference “3,3,3 Trifluoro-1,2 epxoypropane” via https://www.sigmaaldrich.com/US/en/product/aldrich/667005 
Regarding to claims 1, Farmer discloses a composition comprises hydrofluoroalkylene oxide represent by chemical name 3,3,3 Trifluoro 1,2 epoxypropane (paragraph 0243) 
It is well known in the art that 3,3,3 Trifluoro 1,2 epoxypropane has the formula C3H3F3O which can be written as CF3C2H3O, which has an oxygen-containing three ring member  (See evidence via https://www.sigmaaldrich.com/US/en/product/aldrich/667005 

    PNG
    media_image1.png
    165
    172
    media_image1.png
    Greyscale

It is noted that 3,3,3 Trifluoro 1,2 epoxypropane has the formula CF3C2H3O  and having an oxygen-containing three-member ring which satisfied applicant’s formula CF3-CxHyFzO, where x = 2, y = 3 and z = 2x-1-y = 2(2)-1-3 = 0.
Regarding to claim 1-2, Farmer does not explicitly disclose that 3,3,3 Trifluoro 1,2 epoxypropane  is a dry etching agent.  As discussing above, “etching” is an intended use of the composition.  According to the MPEP 2111.02. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” (emphasis added).  Thus, the intended use of “etching” in claims 1 as recited in the preamble is not considered a limitation and is of no significance to claim construction.
Regarding to claims 1-2, Farmer fails to disclose the amount of hydrofluoroalkylene oxide is 1 to 60 vol%.  However, Farmer clearly teaches to use hydrofluoroalkylene oxide (3,3,3 Trifluoro-1,2 epxoypropane or CF3C2H3O) in a mixture with other ingredients.  Therefore, the amount of hydrofluoroalkylene oxide must be less than 100%.  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal volume percent for hydrofluoroalkylene oxide because it has been held that determination of workable range is not considered inventive.
Regarding to claim 2, Farmer further discloses the composition comprises inert gas (paragraph 0253) and an addictive gas (paragraph 0249-0253). 

Allowable Subject Matter
8.	Claims 3-8, 10 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The cited prior arts fail to disclose or suggest at least one kind of hydrofluoroalkylene oxide selected from the group consisting of 1,3,3,3-tetrafluoropropylene oxide, 2,3,3,3-tetrafluoropropylene oxide, 1,1,3,3,3- pentafluoropropylene oxide and 1,2,3,3,3-pentafluoropropylene oxide; an inert gas; and an additive gas.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713